Case 2:20-cv-00004-JRG Document 97 Filed 06/10/20 Page 1 of 33 PageID #: 937



                     IN THE UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF TEXAS
                              MARSHALL DIVISION


JOE ANDREW SALAZAR,

    Plaintiff,

    v.                                     Civil Action No. 2:20-cv-00004-JRG

AT&T MOBILITY LLC,                         JURY TRIAL DEMANDED
SPRINT/UNITED MANAGEMENT
COMPANY, T-MOBILE USA, INC.,
AND CELLCO PARTNERSHIP D/B/A
VERIZON WIRELESS,

    Defendants

    and

HTC CORP., and HTC AMERICA, INC.,

    Intervenors.


                 PLAINTIFF’S OPENING CLAIM CONSTRUCTION BRIEF
Case 2:20-cv-00004-JRG Document 97 Filed 06/10/20 Page 2 of 33 PageID #: 938



                               TABLE OF CONTENTS

I.     Introduction………………………………………………………………………………1

II.    Background………………………………………………………………………………1

III.   Agreed Claim Constructions…..…………………………………………………………2

IV.    Claim Construction Legal Standards….…………………………………………………3

       A.   Claim Construction………………………………………………………………3

       B.   Departing from the Ordinary Meaning of a Claim Term...………………………5

       C.   Indefiniteness…………………………………………………………….………6

       D.   Previous Construction of Disputed Terms……………………………………….8

V.     Construction of Disputed Terms…………………………………………………………9

       A.   The Disputed Claim Terms Should Be Construed Consistent With the Court’s
            Findings in Salazar v. HTC Corp. or As Having Their Plain and Ordinary
            Meaning…….…………………….………………………………………………9

            1.    “a microprocessor for generating a plurality of control signals used to
                  operate said system, said microprocessor creating a plurality of
                  reprogrammable protocols” …….….……………………………………10

            2.    “a selector controlled by said microprocessor for enabling said radio
                  frequency transceiver and said infra-red frequency transceiver to transmit
                  a desired command code set generated by said microprocessor via either
                  radio frequency signals and infra-red signals as desired, and to receive a
                  signal from any one of said external devices via either radio frequency
                  signals and infra-red signals”………….…………………………………11

            3.    “a communication protocol” ………….…………………………………13

            4.    “a plurality of control signals” ………..…………………………………14

            5.    “parameter sets” …………………………………………………………14

            6.    “a microprocessor for generating . . ., said microprocessor creating . . ., a
                  plurality of parameter sets retrieved by said microprocessor . . ., said
                  microprocessor generating . . .”….………………………………………15




                                            i
Case 2:20-cv-00004-JRG Document 97 Filed 06/10/20 Page 3 of 33 PageID #: 939



           7.    “an infra-red frequency transceiver coupled to said microprocessor for
                 transmitting to said external devices and receiving from said external
                 devices, in accordance with said communications protocols”…….……17

           8.    “a radio frequency transceiver...in accordance with said communication
                 protocols”………………………………………….…………………....18

           9.    “a sound and data coupling device adapted to receive sound as data
                 signals” ………………………………………………………………...19

           10.   “configured to” ……………………………………………………...…20

      B.   Defendants Have Not Met Their Burden of Proving Claim Terms of the ‘467
           Patent are Indefinite ……………………………………………………………20

           1.    “a plurality of reprogrammable communication protocols”……………21

           2.    “such that the memory space required to store said parameters is smaller
                 than the memory space required to store said command code sets”……22

           3.    “a desired command code set” …………………………………………23

           4.    “said microprocessor generating a communication protocol in response to
                 said user selection” ……………………………………………………..24

           5.    “said communication protocols” ……………………………………….25

VI.   Conclusion………………………………………………………………………………26




                                         ii
Case 2:20-cv-00004-JRG Document 97 Filed 06/10/20 Page 4 of 33 PageID #: 940



                                                TABLE OF AUTHORITIES

Cases

3M Innovative Props. Co. v. Tredegar Corp., 725 F.3d 1315 (Fed. Cir. 2013) ..............................6

Alloc, Inc. v. Int'l Trade Comm’n, 342 F.3d 1361 (Fed. Cir. 2003) ................................................3

Apex Inc. v. Raritan Comp., Inc., 325 F.3d 1364 (Fed. Cir. 2003) ..................................................7

Apple Inc. v. Motorola, Inc., 757 F.3d 1286 (Fed. Cir. 2014) .........................................................4

Athletic Alternatives, Inc. v. Prince Mfg., 73 F.3d 1573 (Fed. Cir. 1996) .......................................5

Avid Tech., Inc. v. Harmonic, Inc., 812 F.3d 1040 (Fed. Cir. 2016) ...............................................6

Azure Networks, LLC v. CSR PLC, 771 F.3d 1336 (Fed. Cir. 2014) ..................................... passim

Barkan Wireless Access Techs., L.P. v. Cellco P’ship, No. 2:16-CV-293-JRG-RSP
      2017 WL 2099565 (E.D. Tex. May 14, 2017) ..................................................................21

BASF Corp. v. Johnson Matthey Inc., 875 F.3d 1360 (Fed. Cir. 2017).....................................7, 21

Bell Atl. Network Servs., Inc. v. Covad Commc’ns Grp., Inc., 262 F.3d 1258
        (Fed. Cir. 2001) ....................................................................................................................3
3
C.R. Bard, Inc. v. U.S. Surgical Corp., 388 F.3d 858 (Fed. Cir. 2004) .......................................3, 5

Canon, Inc. v. TCL Elecs. Holdings Ltd., No. 2:18-CV-546-JRG, 2020 WL 2098197
      (E.D. Tex. May 1, 2020) ......................................................................................................7

Comark Commc’ns, Inc. v. Harris Corp., 156 F.3d 1182 (Fed. Cir. 1998) ....................................4

Constant v. Advanced Micro-Devices, Inc., 848 F.2d 1560 (Fed. Cir. 1988)..................................4

Cordis Corp. v. Boston Sci. Corp., 561 F.3d 1319 (Fed. Cir. 2009) ..................................... passim

Dow Chem. Co. v. Nova Chem. Corp. (Canada), 809 F.3d 1223 (Fed. Cir. 2015) .....................7, 8

ePlus, Inc. v. Lawson Software, Inc., 700 F.3d 509 (Fed. Cir. 2012) ..............................................7

Finisar Corp. v. DirecTV Grp., Inc., 523 F.3d 1323 (Fed. Cir. 2008) ............................................8

GE Lighting Sols., LLC v. AgiLight, Inc., 750 F.3d 1304 (Fed Cir. 2014) ......................................6

Golden Bridge Tech., Inc. v. Apple Inc., 758 F.3d 1362 (Fed. Cir. 2014) .......................................5



                                                                     iii
Case 2:20-cv-00004-JRG Document 97 Filed 06/10/20 Page 5 of 33 PageID #: 941



Hand Held Prod., Inc. v. Amazon.com, Inc., No. CV 12-768-RGA-MPT, 2014 WL 2873902
      (D. Del. June 24, 2014) ........................................................................................................8
7
Huawei Techs. Co. v. T-Mobile US, Inc., No. 216CV00057JRGRSP, 2017 WL 2691227
      (E.D. Tex. June 22, 2017) ....................................................................................................7

In re Hiniker Co., 150 F.3d 1362 (Fed. Cir. 1998) ..........................................................................4

Innova/Pure Water Inc. v. Safari Water Filtration Sys., Inc., 381 F.3d 1111
       (Fed. Cir. 2004) ....................................................................................................................3

Intelligent Water Sols., LLC v. Kohler Co., No. 2:16-CV-689, 2017 WL 2444723
        (E.D. Tex. June 5, 2017) ......................................................................................................7

Liebel-Flarsheim Co. v. Medrad, Inc., 358 F.3d 898 (Fed. Cir. 2004)........................................4, 5

Markman v. Westview Instruments, Inc., 52 F.3d 967 (Fed. Cir. 1995) ......................................4, 8

Nautilus Inc. v. Biosig Instruments, Inc., 572 U.S. 898 (2014) ...................................................6, 8

New Hampshire v. Maine, 532 U.S. 742 (2001) ..........................................................................8, 9

Renishaw PLC v. Marposs Societa’ per Azioni, 158 F.3d 1243 (Fed. Cir. 1998) .................4, 6, 12

Semcon IP Inc. v. Louis Vuitton N. Am., Inc., No. 2:18-CV-00194-JRG, 2020 WL 2544774
      (E.D. Tex. May 19, 2020) .......................................................................................... passim

Seven Networks, LLC v. Google LLC, No. 2:17-CV-00442-JRG, 2018 WL 4501952
       (E.D. Tex. July 11, 2018)...................................................................................................20

Soverain Software LLC v. Victoria’s Secret Direct Brand Mgmt., LLC, 778 F.3d 1311
       (Fed. Cir. 2015) ....................................................................................................................9

State Farm Mut. Auto Ins. Co. v. Logisticare Sols., LLC, 751 F.3d 684 (5th Cir. 2014) ................9

Teleflex, Inc. v. Ficosa N. Am. Corp., 299 F.3d 1313 (Fed. Cir. 2002) ...........................................4

Teva Pharm. USA, Inc. v. Sandoz, Inc., 574 U.S. 318 (2015) .........................................................8

Thorner v. Sony Computer Entm’t Am. LLC, 669 F.3d 1362 (Fed. Cir. 2012) ...........................5, 6

TQP Dev., LLC v. Intuit Inc., No. 2:12-CV-180-WCB, 2014 WL 2810016
     (E.D. Tex. June 20, 2014) ..............................................................................................8, 20

Umbanet, Inc. v. Epsilon Data Mgmt., LLC, No. 2:16-CV-00682-JRG, 2017 WL 3508771
     (E.D. Tex. Aug. 16, 2017) ...................................................................................................7



                                                                     iv
Case 2:20-cv-00004-JRG Document 97 Filed 06/10/20 Page 6 of 33 PageID #: 942




U.S. Surgical Corp. v. Ethicon, Inc., 103 F.3d 1554 (Fed. Cir. 1997)...........................................13

VDP Patent, LLC v. Welch Allyn Holdings, Inc., 623 F. Supp. 2d 414 (S.D.N.Y. 2008) ..... passim

Vitronics Corp. v. Conceptronic, Inc., 90 F.3d 1576 (Fed. Cir. 1996) ............................................4

Williamson v. Citrix Online, LLC, 792 F.3d 1339 (Fed. Cir. 2015) ................................................7


Statutes

35 U.S.C. § 112 ................................................................................................................6, 7, 21, 23


Rules

Local Patent Rule 4-5(a) ..................................................................................................................1




                                                                     v
Case 2:20-cv-00004-JRG Document 97 Filed 06/10/20 Page 7 of 33 PageID #: 943



I.     Introduction

       Pursuant to Local Patent Rule 4-5(a) and in accordance with the Court’s First Amended

Docket Control Order (Dkt. #83) entered in this action, Plaintiff Joe Andrew Salazar (“Plaintiff”

or “Salazar”) submits herewith his Opening Claim Construction Brief with respect to United States

Patent No. 5,802,467 (“the ‘467 Patent”) (Ex. A). The P.R. 4-3(b) Joint Claim Construction and

Prehearing Statement and Exhibits B and C (Dkt. #91), filed on May 1, 2020, identify the below

disputed claim terms in the ‘467 Patent.

II.    Background

       The ‘467 Patent was issued on September 1, 1998, on an application filed on September

28, 1995. Plaintiff has asserted claims 1-7, 27-30 and 34 of the ‘467 Patent against Defendants

AT&T Mobility LLC (“AT&T Mobility”), Sprint United Management Company (“Sprint”), T-

Mobile USA Inc. (“T-Mobile”), and Cellco Partnership, Inc. d/b/a Verizon Wireless, Inc.

(“Verizon”) (collectively, “Defendants”). The ‘467 Patent and all of the patent claims at issue in

this case 1 have already undergone claim construction in this Court in Salazar v. HTC, Corp. 2 (the

“HTC Corp. case”). 3 Plaintiff does not believe that further construction is necessary and submits

that all constructions and findings made in the HTC Corp. case be applied in this case. 4



1
  In Salazar v. HTC Corp., 2:16-cv-01096-JRG, Plaintiff asserted additional patent claims against
HTC, Corp. All patent claims at issue in this case were previously at issue in Salazar v. HTC
Corp.
2
  See Salazar v. HTC Corp., 2:16-cv-01096-JRG, Claim Construction Order and Opinion (Dkt.
#108) (Ex. F), Salazar v. HTC Corp., 2:16-cv-01096-JRG, Order Overruling Objections (Dkt.
#155) (Ex. H).
3
  Intervenor HTC Corp. filed objections to the Court’s Claim Construction Opinion and Order in
the HTC Corp. case, all of which were overruled by the Court on February 13, 2018. See Salazar
v. HTC Corp., 2:16-cv-01096-JRG (Dkt. # 112) (Ex. G); Ex. H. HTC Corp. is an intervenor in
this case and Defendants have asserted that they are in privity with HTC Corp. in their Motion to
Dismiss briefing. See Dkt. #29 at 9-12; Dkt. #57 at 6.
4
  This Court has previously addressed identical claim construction issues relating to same patent
and claim terms raised by HTC Corp. (which Defendants assert is their privy) in the HTC Corp.
                                                 1
Case 2:20-cv-00004-JRG Document 97 Filed 06/10/20 Page 8 of 33 PageID #: 944



       Defendants and Intervenors propose to discard most of the Court’s prior findings and

request that certain claim terms (1) be construed in a manner inconsistent with the Court’s previous

findings and/or their plain and ordinary meaning or (2) be found indefinite. Defendants and

Intervenors’ approach should be rejected, and the constructions and findings from the HTC Corp.

case should be adopted in their entirety.

III.   Agreed Claim Constructions

       The parties have agreed to the following constructions set forth in their Joint P.R. 4-3 Claim

Construction and Prehearing Statement.

                      Term                                        Agreed Construction

 “a communications, command, control and              Preambles of independent claims 1 and 34 are
 sensing system for communicating with a              substantive limitations and the clause
 plurality of external devices comprising.”           “communications, command, control and
                                                      sensing system” in each such preamble does
                                                      not need to be further construed.

 “external device”                                    A device separate from the handset and the
                                                      base station.

 “a memory device coupled to said                     “a memory device coupled to said
 microprocessor configured to store a plurality       microprocessor configured to store a plurality
 of parameter sets retrieved by said                  of parameter sets retrieved by said
 microprocessor so as to recreate a desired           microprocessor so as to recreate, by the
 command code set, such that the memory               microprocessor, a desired command code set,
 space required to store said parameters is           such that the memory space required to store
 smaller than the memory space required to            said parameters is smaller than the memory
 store said command code sets”                        space required to store said command code
                                                      sets”

 “a memory device coupled to said                     “a memory device coupled to said
 microprocessor configured to store a plurality       microprocessor configured to store a plurality
 of parameter sets retrieved by said                  of parameter sets retrieved by said
 microprocessor so as to recreate based on said       microprocessor so as to recreate, by the
 parameter sets a desired set of pulse signals        microprocessor, based on said parameter sets


case. Exs. F, G, H, Salazar v. HTC Corp., 2:16-cv-01096-JRG (Dkt. # 250) (Ex. I), at 3-10;
Semcon IP Inc. v. Louis Vuitton N. Am., Inc., No. 2:18-CV-00194-JRG, 2020 WL 2544774, at *6
(E.D. Tex. May 19, 2020).
                                                  2
Case 2:20-cv-00004-JRG Document 97 Filed 06/10/20 Page 9 of 33 PageID #: 945



 corresponding to logical “1’s” and “0’s” as a desired set of pulse signals corresponding to
 specified by a command code set”            logical ‘1’s’ and ‘0’s’ as specified by a
                                             command code set”

 “a command code set that defines the signals “plain and ordinary meaning”
 that are employed to communicate with each
 one of said external devices”



IV.    Claim Construction Legal Standards

       A.      Claim Construction

       “It is a ‘bedrock principle’ of patent law that ‘the claims of a patent define the invention to

which the patentee is entitled the right to exclude.’” Phillips v. AWH Corp., 415 F.3d 1303, 1312

(Fed. Cir. 2005) (en banc) (quoting Innova/Pure Water Inc. v. Safari Water Filtration Sys., Inc.,

381 F.3d 1111, 1115 (Fed. Cir. 2004)). To determine the meaning of the claims, courts start by

considering the intrinsic evidence. Id. at 1313; C.R. Bard, Inc. v. U.S. Surgical Corp., 388 F.3d

858, 861 (Fed. Cir. 2004); Bell Atl. Network Servs., Inc. v. Covad Commc’ns Grp., Inc., 262 F.3d

1258, 1267 (Fed. Cir. 2001).       The intrinsic evidence includes the claims themselves, the

specification, and the prosecution history. Phillips, 415 F.3d at 1314; C.R. Bard, Inc., 388 F.3d at

861. The general rule is that each claim term is construed according to its ordinary and

accustomed meaning as understood by one of ordinary skill in the art at the time of the invention

in the context of the patent. Phillips, 415 F.3d at 1312-13; Alloc, Inc. v. Int’l Trade Comm’n, 342

F.3d 1361, 1368 (Fed. Cir. 2003); Azure Networks, LLC v. CSR PLC, 771 F.3d 1336, 1347 (Fed.

Cir. 2014) (“There is a heavy presumption that claim terms carry their accustomed meaning in

the relevant community at the relevant time.”) (vacated on other grounds) (emphasis added);

Semcon IP Inc. v. Louis Vuitton N. Am., Inc., No. 2:18-CV-00194-JRG, 2020 WL 2544774, at *3

(E.D. Tex. May 19, 2020).


                                                 3
Case 2:20-cv-00004-JRG Document 97 Filed 06/10/20 Page 10 of 33 PageID #: 946



       “The claim construction inquiry ... begins and ends in all cases with the actual words of the

claim.” Renishaw PLC v. Marposs Societa’ per Azioni, 158 F.3d 1243, 1248 (Fed. Cir. 1998).

“[I]n all aspects of claim construction, ‘the name of the game is the claim.’” Apple Inc. v.

Motorola, Inc., 757 F.3d 1286, 1298 (Fed. Cir. 2014) (quoting In re Hiniker Co., 150 F.3d 1362,

1369 (Fed. Cir. 1998)). A term’s context in the asserted claim can be instructive. Phillips, 415

F.3d at 1314. Other asserted or unasserted claims can also aid in determining the claim’s meaning,

because claim terms are typically used consistently throughout the patent. Id. Differences among

the claim terms can also assist in understanding a term’s meaning. Id. For example, when a

dependent claim adds a limitation to an independent claim, it is presumed that the independent

claim does not include the limitation. Id. at 1314-15.

       “[C]laims ‘must be read in view of the specification, of which they are a part.’” Id. (quoting

Markman v. Westview Instruments, Inc., 52 F.3d 967, 979 (Fed. Cir. 1995) (en banc)). “[T]he

specification ‘is always highly relevant to the claim construction analysis.          Usually, it is

dispositive; it is the single best guide to the meaning of a disputed term.’” Id. (quoting Vitronics

Corp. v. Conceptronic, Inc., 90 F.3d 1576, 1582 (Fed. Cir. 1996)); Teleflex, Inc. v. Ficosa N. Am.

Corp., 299 F.3d 1313, 1325 (Fed. Cir. 2002). But, “[a]lthough the specification may aid the court

in interpreting the meaning of disputed claim language, particular embodiments and examples

appearing in the specification will not generally be read into the claims.” Comark Commc’ns, Inc.

v. Harris Corp., 156 F.3d 1182, 1187 (Fed. Cir. 1998) (quoting Constant v. Advanced Micro-

Devices, Inc., 848 F.2d 1560, 1571 (Fed. Cir. 1988)); see also Phillips, 415 F.3d at 1323. “[I]t is

improper to read limitations from a preferred embodiment described in the specification—even if

it is the only embodiment—into the claims absent a clear indication in the intrinsic record that the

patentee intended the claims to be so limited.” Liebel-Flarsheim Co. v. Medrad, Inc., 358 F.3d



                                                 4
Case 2:20-cv-00004-JRG Document 97 Filed 06/10/20 Page 11 of 33 PageID #: 947



898, 913 (Fed. Cir. 2004).

       The prosecution history is another tool to supply the proper context for claim construction

because, like the specification, the prosecution history provides evidence of how the U.S. Patent

and Trademark Office (“PTO”) and the inventor understood the patent. Phillips, 415 F.3d at 1317.

However, “because the prosecution history represents an ongoing negotiation between the PTO

and the applicant, rather than the final product of that negotiation, it often lacks the clarity of the

specification and thus is less useful for claim construction purposes.” Id. at 1318; see also Athletic

Alternatives, Inc. v. Prince Mfg., 73 F.3d 1573, 1580 (Fed. Cir. 1996) (ambiguous prosecution

history may be “unhelpful as an interpretive resource”).

       Although extrinsic evidence can also be useful, it is “less significant than the intrinsic

record in determining the legally operative meaning of claim language.” Phillips, 415 F.3d at 1317

(quoting C.R. Bard, 388 F.3d at 862). Technical dictionaries and treatises may help a court

understand the underlying technology and the manner in which one skilled in the art might use

claim terms, but technical dictionaries and treatises may provide definitions that are too broad or

may not be indicative of how the term is used in the patent. Id. at 1318.

       B.      Departing from the Ordinary Meaning of a Claim Term

       There are “only two exceptions to [the] general rule” that claim terms are construed

according to their plain and ordinary meaning: “1) when a patentee sets out a definition and acts

as his own lexicographer, or 2) when the patentee disavows the full scope of the claim term either

in the specification or during prosecution.” Golden Bridge Tech., Inc. v. Apple Inc., 758 F.3d 1362,

1365 (Fed. Cir. 2014) (quoting Thorner v. Sony Computer Entm’t Am. LLC, 669 F.3d 1362, 1365

(Fed. Cir. 2012)); see also Thorner, 669 F.3d at 1365 (“[T]he specification and prosecution history

only compel departure from the plain meaning in two instances: lexicography and disavowal.”).



                                                  5
Case 2:20-cv-00004-JRG Document 97 Filed 06/10/20 Page 12 of 33 PageID #: 948



The standards for finding lexicography or disavowal are “exacting.” GE Lighting Sols., LLC v.

AgiLight, Inc., 750 F.3d 1304, 1309 (Fed Cir. 2014).

       To act as his own lexicographer, the patentee must “clearly set forth a definition of the

disputed claim term,” and “clearly express an intent to define the term.” Id. (quoting Thorner, 669

F.3d at 1365); see also Renishaw, 158 F.3d at 1249. The patentee’s lexicography must appear

“with reasonable clarity, deliberateness, and precision.” Renishaw, 158 F.3d at 1249.

       To disavow or disclaim the full scope of a claim term, the patentee’s statements in the

specification or prosecution history must amount to a “clear and unmistakable” surrender. Cordis

Corp. v. Boston Sci. Corp., 561 F.3d 1319, 1329 (Fed. Cir. 2009); see also Thorner, 669 F.3d at

1366 (“The patentee may demonstrate intent to deviate from the ordinary and accustomed meaning

of a claim term by including in the specification expressions of manifest exclusion or restriction,

representing a clear disavowal of claim scope.”). “Where an applicant’s statements are amenable

to multiple reasonable interpretations, they cannot be deemed clear and unmistakable.” 3M

Innovative Props. Co. v. Tredegar Corp., 725 F.3d 1315, 1326 (Fed. Cir. 2013); see also Avid

Tech., Inc. v. Harmonic, Inc., 812 F.3d 1040, 1045 (Fed. Cir. 2016) (“When the prosecution history

is used solely to support a conclusion of patentee disclaimer, the standard for justifying the

conclusion is a high one.”).

       C.      Indefiniteness

       Patent claims must particularly point out and distinctly claim the subject matter regarded

as the invention. 35 U.S.C. § 112, ¶ 2. A claim, when viewed in light of the intrinsic evidence,

must “inform those skilled in the art about the scope of the invention with reasonable certainty.”

Nautilus Inc. v. Biosig Instruments, Inc., 572 U.S. 898, 910 (2014). If it does not, the claim fails

§ 112, ¶ 2 and is therefore invalid as indefinite. Id. at 901. Whether a claim is indefinite is



                                                 6
Case 2:20-cv-00004-JRG Document 97 Filed 06/10/20 Page 13 of 33 PageID #: 949



determined from the perspective of one of ordinary skill in the art as of the time the application for

the patent was filed. Id. at 911. As it is a challenge to the validity of a patent, the failure of any

claim in suit to comply with § 112 must be shown by clear and convincing evidence. BASF Corp.

v. Johnson Matthey Inc., 875 F.3d 1360, 1365 (Fed. Cir. 2017). “[I]ndefiniteness is a question of

law and in effect part of claim construction.” ePlus, Inc. v. Lawson Software, Inc., 700 F.3d 509,

517 (Fed. Cir. 2012). “The burden of proving indefiniteness ... remains at all times on the party

challenging the validity of the patent.” Dow Chem. Co. v. Nova Chem. Corp. (Canada), 809 F.3d

1223, 1227 (Fed. Cir. 2015).

       With respect to 35 U.S.C. § 112(f), a patent claim may be expressed using functional

language. See 35 U.S.C. § 112(f); Williamson v. Citrix Online, LLC, 792 F.3d 1339, 1347-49 &

n.3 (Fed. Cir. 2015); Canon, Inc. v. TCL Elecs. Holdings Ltd., No. 2:18-CV-546-JRG, 2020 WL

2098197, at *4 (E.D. Tex. May 1, 2020). A claim term that does not use the term “means” will

trigger the rebuttable presumption that section 112(f) does not apply. Apex Inc. v. Raritan Comp.,

Inc., 325 F.3d 1364, 1371 (Fed. Cir. 2003); Intelligent Water Sols., LLC v. Kohler Co., No. 2:16-

CV-689, 2017 WL 2444723, at *4 (E.D. Tex. June 5, 2017); Huawei Techs. Co. v. T-Mobile US,

Inc., No. 216CV00057JRGRSP, 2017 WL 2691227, at *25 (E.D. Tex. June 22, 2017). The

presumption against the application of section 112(f) is only overcome if a party can demonstrate

a person of ordinary skill in the art would fail to understand the necessary structure of the claim

term, when read in light of the specification. Huawei Techs., 2017 WL 2691227, at *25; Umbanet,

Inc. v. Epsilon Data Mgmt., LLC, No. 2:16-CV-00682-JRG, 2017 WL 3508771, at *6 (E.D. Tex.

Aug. 16, 2017) (explaining that a disclosure is inadequate when one of ordinary skill in the art

“would be unable to recognize the structure in the specification and associate it with the

corresponding function in the claim”).



                                                  7
Case 2:20-cv-00004-JRG Document 97 Filed 06/10/20 Page 14 of 33 PageID #: 950



       Extrinsic evidence may play a significant role in the indefiniteness analysis, as definiteness

is evaluated from the perspective of a person of skill and requires a determination of whether such

a skilled person would understand the scope of the claim when it is read in light of the specification.

Nautilus, 134 S.Ct. at 2128; Dow Chem., 809 F.3d at 1225; Hand Held Prod., Inc. v. Amazon.com,

Inc., No. CV 12-768-RGA-MPT, 2014 WL 2873902, at *5, *16, *27 (D. Del. June 24, 2014)

(pointing to Amazon’s lack of expert testimony in ultimately rejecting its indefiniteness

arguments); VDP Patent, LLC v. Welch Allyn Holdings, Inc., 623 F. Supp. 2d 414, 423 (S.D.N.Y.

2008) (stating that extrinsic evidence may be necessary to invalidate a claim as indefinite).

       D.      Previous Construction of Disputed Terms

       The “importance of uniformity in the treatment of a given patent” suggests a level of

deference to previous court constructions of disputed claim terms. See Finisar Corp. v. DirecTV

Grp., Inc., 523 F.3d 1323, 1329 (Fed. Cir. 2008) (quoting Markman, 517 U.S. at 390); Teva Pharm.

USA, Inc. v. Sandoz, Inc., 574 U.S. 318, 329 (2015) (noting that “prior cases ... sometimes will

serve as persuasive authority”). While the “doctrine of stare decisis does not compel one district

court judge to follow the decision of another ... previous claim constructions in cases involving the

same patent are entitled to substantial weight.” TQP Dev., LLC v. Intuit Inc., No. 2:12-CV-180-

WCB, 2014 WL 2810016, at *6 (E.D. Tex. June 20, 2014).

       In some instances, previous court construction of a disputed term may trigger issue

preclusion and bind a party to a previous construction. Teva, 574 U.S. at 329 (“prior cases will

sometimes be binding because of issue preclusion”) (citing Markman, 517 U.S. at 391); Semcon,

2020 WL 2544774, at *6. “Issue preclusion generally refers to the effect of a prior judgment in

foreclosing successive litigation of an issue of fact or law actually litigated and resolved in a valid

court determination essential to the prior judgment, whether or not the issue arises on the same or



                                                  8
Case 2:20-cv-00004-JRG Document 97 Filed 06/10/20 Page 15 of 33 PageID #: 951



a different claim [for relief].” New Hampshire v. Maine, 532 U.S. 742, 748-49 (2001). “Issue

preclusion prohibits a party from seeking another determination of the litigated issue in the

subsequent action.” Soverain Software LLC v. Victoria’s Secret Direct Brand Mgmt., LLC, 778

F.3d 1311, 1315 (Fed. Cir. 2015) (quoting State Farm Mut. Auto. Ins. Co. v. Logisticare Sols.,

LLC, 751 F.3d 684, 689 (5th Cir. 2014)).


V.     Construction of Disputed Terms

       A.      The Disputed Claim Terms Should Be Construed Consistent With the Court’s
               Findings in Salazar v. HTC Corp. or As Having Their Plain and Ordinary
               Meaning

       Defendants present a multitude of claim terms/phrases or subsets of phrases that were

previously addressed by this Court in the HTC Corp. case.           See P.R. 4-3(b) Joint Claim

Construction and Prehearing Statement Exhibit C. Dtk. #91, Ex. C. Many of Defendants’

proposed constructions were specifically rejected or involve claim terms that are part of broader

phrases already construed by this Court in the HTC Corp. case. To the extent the Court has already

construed these claim terms, Plaintiff submits that they should be construed consistent with the

Court’s prior constructions and/or findings and that Defendants should be prohibited from seeking

another determination. See Notice of Allowance (Feb. 17, 1998) at 2; ‘467 Patent at 8:22-30, 8:60-

65, 16:40-45. For all other claim terms Defendants propose, Plaintiff asserts that no construction

is necessary and one with ordinary skill in the art would understand the ordinary and customary

meaning of these terms and phrases at the time of the invention when read in the context of the

claims, specification, and prosecution history of the ‘467 Patent. Phillips, 415 F.3d at 1312-13.

       To the extent HTC’s proposed constructions reference the ‘467 Patent’s specification,

HTC’s references do not support its proposed constructions, are inconsistent with the disclosures

in the specifications, and improperly attempt to narrow the scope of the claims by adding

                                                9
Case 2:20-cv-00004-JRG Document 97 Filed 06/10/20 Page 16 of 33 PageID #: 952



limitations that do not exist in the prosecution history or specification of the ‘467 Patent.

Furthermore, Defendants’ attempt to change the nature of the claims from capability claims to

claims that require functions to be performed in a specific manner is also unwarranted and was

specifically rejected by this Court in the HTC Corp. case. See Ex. F at 19-22. Defendants’ attempt

to deviate from the ordinary and customary meaning of these terms and phrases falls short of the

presumption laid out by the Federal Circuit. Azure Networks, 771 F.3d at 1347 (“There is a heavy

presumption that claim terms carry their accustomed meaning in the relevant community at the

relevant time.”). Accordingly, no construction is necessary and the ordinary and customary

meaning of these claim terms/phrases should be applied.

       1.      “a microprocessor for generating a plurality of control signals used to operate
               said system, said microprocessor creating a plurality of reprogrammable
               protocols.”

       Plaintiff asserts that, consistent with the Court’s opinion in the HTC Corp. case, this term

should be construed as “a microprocessor configured to generate a plurality of control signals used

to operate said system and configured to create a plurality of [reprogrammable] communication

protocols.” See Ex. F at 15-22; ‘467 patent claims 1 and 34; Response to USPTO Office Action

at 1-2, 10 (Oct. 31, 1997 ) (Ex. B); Notice of Allowance at 2 (Feb. 17, 1998) (Ex. C); ‘467 Patent

at 8:22–30, 8:60– 65, 16:40–45; Semcon, 2020 WL 2544774, at *6 (stating that “previous claim

constructions in cases involving the same patent are entitled to substantial weight” and “in some

instances, previous court construction of a disputed term may trigger issue preclusion and bind a

party to a previous construction”).

       Defendants provide no support for deviating from the Court’s prior construction.

Defendants’ argument that “generating” should be construed to mean “bring into existence” was




                                                10
Case 2:20-cv-00004-JRG Document 97 Filed 06/10/20 Page 17 of 33 PageID #: 953



squarely addressed and rejected by this Court in the HTC Corp. case. 5 See Ex. I at 8-9. Indeed,

in addressing “the meaning of ‘creating’ or ‘generating’ a communication protocol,” this Court

noted an embodiment where the microprocessor was “configured to utilize several communication

protocols employed by various manufacturers or various models of the same brand.” Id. This

Court rejected Intervenor HTC Corp.’s argument that the microprocessor brings new protocols

into existence, explaining that “the creation of new ‘rules’ for communicating … would defeat the

purpose of the invention—to facilitate communication with different third-party external devices.”

See Ex. I at 8-9. Additionally, Defendants’ additional proposed limitation of “two or more” in

connection with the term “plurality” should also be rejected. 6 Defendants’ attempt to deviate from

the ordinary and customary meaning of “plurality” in the context of the ‘467 Patent falls short of

the presumption laid out by the Federal Circuit and should be rejected. Cordis Corp., 561 F.3d at

1329 (“To disavow or disclaim the full scope of a claim term, the patentee’s statements in the

specification or prosecution history must amount to a “clear and unmistakable” surrender.”); Azure

Networks, 771 F.3d at 1347 (“There is a heavy presumption that claim terms carry their

accustomed meaning in the relevant community at the relevant time.”).

       2.      “a selector controlled by said microprocessor for enabling said radio
               frequency transceiver and said infra-red frequency transceiver to transmit a
               desired command code set generated by said microprocessor via either radio



5
  Defendants and Intervenors also attempt to address the claim terms “generating, “creating,”
“recreating” and other similar variations separately, proposing the same “bring into existence” (or,
in the case of recreating, “bring back into existence”) construction. Dtk. #91, Ex. C, #8-10. For
the same reasons as addressed in this section and as previously set out by this Court, these claim
terms are readily understandable by one of ordinary skill in the art at the time of the invention and
do not require construction.
6
  Intervenor HTC Corp. did not object to the term “plurality” in the HTC Corp. case, as it was
included in several of their alternative proposed constructions. See HTC’s Proposed Constructions
and Identification of Evidence in Salazar v. HTC Corp., No. 2:16-cv-01096-JRG (Dkt. #73-3) at
3-5 (Aug. 1, 2017) (Ex. E).


                                                 11
Case 2:20-cv-00004-JRG Document 97 Filed 06/10/20 Page 18 of 33 PageID #: 954



       frequency signals and infra-red signals as desired, and to receive a signal from any
       one of said external devices via either radio frequency signals and infra-red signals”

       Plaintiff asserts that, consistent with the Court’s opinion in the HTC Corp. case, this term

should be construed as “a selector controlled by said microprocessor for enabling said radio

frequency transceiver and said infra-red frequency transceiver to transmit a desired command code

set generated by said microprocessor via either radio frequency signals and infra-red signals as

selected by a user, and to receive a signal from any one of said external devices via either radio

frequency signals and infra-red signals.” Ex. F at 31-36; Ex. H; ‘467 patent claims 2 and 10; ‘467

Patent at 1:50–52, 20:2-11, 20:12-17, 20:41- 56, Fig. 1b, Fig. 3, Fig. 5; Oct. 31, Ex. B at 5, 11, 13-

14; Semcon, 2020 WL 2544774, at *6 (stating that “previous claim constructions in cases involving

the same patent are entitled to substantial weight” and “in some instances, previous court

construction of a disputed term may trigger issue preclusion and bind a party to a previous

construction”).

       Defendants provide no support for deviating from the Court’s prior construction.

Defendants seek to replace the claim term “selector” with “multiplexer/demultiplexer.” 7 These

terms do not appear anywhere in the ‘467 Patent, and the Court should reject Defendants’ attempt

impermissibly reads additional limitations into the well-understood claim terms. Renishaw, 158

F.3d at 1248 (“The claim construction inquiry ... begins and ends in all cases with the actual words

of the claim.”); Cordis Corp., 561 F.3d at 1329 (“To disavow or disclaim the full scope of a claim

term, the patentee’s statements in the specification or prosecution history must amount to a “clear




7
  Defendants and Intervenors also attempt to address the claim term “selector” separately,
proposing the same “multiplexer/demultiplexer” construction. Dtk. #91, Ex. C at #13. For the
same reasons as addressed in this section and as previously set out by this Court, these claim terms
are readily understandable by one of ordinary skill in the art at the time of the invention and do not
require construction.
                                                 12
Case 2:20-cv-00004-JRG Document 97 Filed 06/10/20 Page 19 of 33 PageID #: 955



and unmistakable” surrender.”); Azure Networks, 771 F.3d at 1347 (“There is a heavy presumption

that claim terms carry their accustomed meaning in the relevant community at the relevant time.”).

       3.        “a communication protocol”

       Plaintiff asserts that consistent with the Court’s opinion in the HTC Corp. case, this term

should be construed to have its plain and ordinary meaning. See Ex. F at 42-46; ‘467 patent claims

1, 10, and 34; ‘467 Patent at 7:14–25, 7:37–54; Ex. B at 1, 2, 10; Semcon, 2020 WL 2544774, at

*6 (stating that “previous claim constructions in cases involving the same patent are entitled to

substantial weight” and “in some instances, previous court construction of a disputed term may

trigger issue preclusion and bind a party to a previous construction”). There, the Court found that

“‘set of rules’ is never mentioned in the intrinsic record, and the inclusion of such terms would

add ambiguity and/or confusion to this term” and that “‘communication protocol’ is sufficiently

defined by the claim language.” Ex. F at 45-46; U.S. Surgical Corp. v. Ethicon, Inc., 103 F.3d

1554, 1568 (Fed. Cir. 1997) (“Claim construction is a matter of resolution of disputed meanings

and technical scope, to clarify and when necessary to explain what the patentee covered by the

claims, for use in the determination of infringement.        It is not an obligatory exercise in

redundancy.”).

       To the extent Defendants’ proposed constructions reference the ‘467 Patent’s specification

or dictionary definitions, these references do not support its proposed constructions, are

inconsistent with the disclosures in the specifications, and improperly attempt to narrow the scope

of the claims by adding limitations that do not exist in the prosecution history or specification of

the ‘467 Patent. Cordis Corp., 561 F.3d at 1329 (“To disavow or disclaim the full scope of a claim

term, the patentee’s statements in the specification or prosecution history must amount to a “clear

and unmistakable” surrender.”). Defendants’ attempt to deviate from the ordinary and customary



                                                13
Case 2:20-cv-00004-JRG Document 97 Filed 06/10/20 Page 20 of 33 PageID #: 956



meaning of these terms and phrases falls short of the presumption laid out by the Federal Circuit

and should be rejected. Azure Networks, 771 F.3d at 1347 (“There is a heavy presumption that

claim terms carry their accustomed meaning in the relevant community at the relevant time.”).

        4.     “a plurality of control signals”

       This term was previously construed as part of the broader “microprocessor limitation” in

the HTC Corp. case, as set out above. There, HTC Corp.’s proposed construction contained the

claim language “a plurality of control signals.” See Ex. F at 15-22; ‘467 patent claims 1 and 34;

Ex. B at 1-2; Ex. C at 2; ‘467 Patent at 8:22-30, 8:60–-65, 16:40-45. Now, Defendants attempt to

impermissibly read additional limitations into these well understood claim terms by replacing

“plurality” to “two or more.” Defendants’ attempt to deviate from the ordinary and customary

meaning of these terms and phrases falls short of the presumption laid out by the Federal Circuit

and should be rejected. Cordis Corp., 561 F.3d at 1329 (“To disavow or disclaim the full scope

of a claim term, the patentee’s statements in the specification or prosecution history must amount

to a “clear and unmistakable” surrender.”); Azure Networks, 771 F.3d at 1347 (“There is a heavy

presumption that claim terms carry their accustomed meaning in the relevant community at the

relevant time.”). Plaintiff asserts that consistent with the Court’s findings—and Intervenor HTC

Corp.’s previous proposed construction in the HTC Corp. case—the Court should reject

Defendants’ attempt to improperly add limitations to the claims and this term should be construed

to have its plain and ordinary meaning. See Ex. F at 15-22; Semcon, 2020 WL 2544774, at *6

(stating that “previous claim constructions in cases involving the same patent are entitled to

substantial weight” and “in some instances, previous court construction of a disputed term may

trigger issue preclusion and bind a party to a previous construction”).




                                                14
Case 2:20-cv-00004-JRG Document 97 Filed 06/10/20 Page 21 of 33 PageID #: 957



       5.      “parameter sets”

       Plaintiff asserts that, consistent with the Court’s opinion in the HTC Corp. case, this term

should be construed to have its plain and ordinary meaning. See Ex. F at 46-49; ‘467 Patent claims

1, 27, and 34; ‘467 Patent at 8:23–30, 8:34–52, 8:57–65, Ex. B at 1-2; Ex. C at 2; Semcon, 2020

WL 2544774, at *6 (stating that “previous claim constructions in cases involving the same patent

are entitled to substantial weight” and “in some instances, previous court construction of a disputed

term may trigger issue preclusion and bind a party to a previous construction”).

       Defendants’ proposed construction, which is identical to the construction proposed by

Intervenor HTC Corp. and rejected by the Court in the HTC Corp. case, should be similarly

rejected. Defendants provide no support for deviating from the Court’s prior construction/plain

and ordinary meaning of this claim term. Cordis Corp., 561 F.3d at 1329 (“To disavow or disclaim

the full scope of a claim term, the patentee’s statements in the specification or prosecution history

must amount to a “clear and unmistakable” surrender.”); Azure Networks, 771 F.3d at 1347

(“There is a heavy presumption that claim terms carry their accustomed meaning in the relevant

community at the relevant time.”).

       6.      “a microprocessor for generating . . ., said microprocessor creating . . ., a
               plurality of parameter sets retrieved by said microprocessor . . ., said
               microprocessor generating . . .”

       Plaintiff asserts that, to the extent not covered by this Court’s construction in the HTC

Corp. case and addressed above, this claim phrase should be given its plain and ordinary meaning.

Ex. F at 15-30; ‘467 Patent claims 1 and 34; Ex. B at 1-2; Ex. C at 2; ‘467 Patent at 7:37-39, 8:22-

30, 8:60-65, 16:40-45; Azure Networks, 771 F.3d at 1347 (“There is a heavy presumption that

claim terms carry their accustomed meaning in the relevant community at the relevant time.”).




                                                 15
Case 2:20-cv-00004-JRG Document 97 Filed 06/10/20 Page 22 of 33 PageID #: 958



        Defendants’ proposed construction of “one or more microprocessors, each of which must

perform the generating, creating, retrieving, and generating functions” impermissibly attempts to

change the nature of the claims from capability claims to claims that require functions to be

performed in a specific manner. The intrinsic evidence identified by Defendants does not support

their construction requiring that a microprocessor “must perform” the generating, creating,

retrieving, and generating functions. Furthermore, in the HTC Corp. case, this Court rejected

Intervenor HTC Corp.’s similar attempt to change the nature of the claim language from capability

claims to claims that require functions to be performed in a specific manner, stating that:

             “the prosecution history indicates that the claims are directed to the
             capability of the system to perform the recited function and do not
             require or indicate any actual use of the system to perform the
             recited functions.”

Ex. F at 20 (emphasis added).

             “The claims indicate the ability to store a plurality of parameter sets
             so as to recreate a desired command code set, and do not actually
             require that any command code set actually be created.”

Id. at 21 (emphasis added).

             “In the Notice of Allowance, the Examiner indicated the claims
             were directed to the “capability” of the claimed system to recreate a
             command code set from a set of parameters to communicate with
             external devices.”

Id. at 19.

             “the claims at issue here make clear the “microprocessor”
             limitation reflects the capability of that structure rather than the
             activities of the user”

Id. at 21.

             “The claim indicates only a capability of the structure rather than
             the actual use…”

Id. (emphasis in original)


                                                     16
Case 2:20-cv-00004-JRG Document 97 Filed 06/10/20 Page 23 of 33 PageID #: 959



       Furthermore, to the extent Defendants’ proposed constructions reference the ‘467 Patent’s

specification, these references do not support its proposed constructions, are inconsistent with the

disclosures in the specifications, and improperly attempt to narrow the scope of the claims by

adding limitations that do not exist in the prosecution history or specification of the ‘467 Patent.

Cordis Corp., 561 F.3d at 1329 (“To disavow or disclaim the full scope of a claim term, the

patentee’s statements in the specification or prosecution history must amount to a “clear and

unmistakable” surrender.”).

       7.      “an infra-red frequency transceiver coupled to said microprocessor for
               transmitting to said external devices and receiving from said external
               devices, in accordance with said communications protocols”

       Plaintiff asserts that, to the extent not covered by this Court’s construction in the HTC

Corp. case and addressed above, this claim phrase should be given its plain and ordinary meaning.

Ex. F at 31-36, 42-46; Ex. I at 6-7; ‘467 patent claims 1, 2, 10, and 34; ‘467 Patent at 1:50-52,

2:17-20, 7:14-25, 7:37–-54, 20:2-11, 20:12-17, 20:41-56, Fig. 1b, Fig. 3, Fig. 5; Ex. B at 5, 10, 11,

13-14. Intervenor HTC Corp. did not propose a construction for this claim term during claim

construction in the HTC Corp. case, but the scope of this limitation was directly addressed in the

Court’s Report and Recommendation of HTC Corp.’s Motion for Summary Judgment in the HTC

Corp. case. There, the Court rejected HTC Corp.’s attempt to require that the IR transceiver be

capable of transmitting and sending to each device within the plurality of devices:


               Effectively, Defendant urges the Court to construe “said external
               devices” in the microprocessor limitation as “each external device of
               the plurality of external devices.” Salazar, on the other hand, interprets
               “said external devices” as shorthand for the earlier recited “plurality of
               external devices”—i.e., a single group made up of external devices.
               The Court agrees with Salazar. The limitation only requires that the
               IR transceiver be capable of sending and receiving IR signals to
               the plurality of external devices—not that it be capable of
               transmitting and sending to each device within that plurality.

                                                 17
Case 2:20-cv-00004-JRG Document 97 Filed 06/10/20 Page 24 of 33 PageID #: 960




Ex. I at 6-7 (emphasis added).

       To the extent Defendants’ proposed constructions reference the ‘467 Patent’s specification

these references do not support its proposed constructions, are inconsistent with the disclosures in

the specifications, and improperly narrow the scope of the claims. Cordis Corp., 561 F.3d at 1329

(“To disavow or disclaim the full scope of a claim term, the patentee’s statements in the

specification or prosecution history must amount to a ‘clear and unmistakable’ surrender.”); Azure

Networks, 771 F.3d at 1347 (“There is a heavy presumption that claim terms carry their

accustomed meaning in the relevant community at the relevant time.”).

       8.      “a radio frequency transceiver...in accordance with said communication
               protocols”

       Plaintiff asserts that, to the extent not covered by this Court’s construction in the HTC

Corp. case and addressed above, this claim phrase should be given its plain and ordinary meaning.

Ex. F at 31-36, 42-46; Ex. I at 7-8; ‘467 Patent claims 1, 2, 10, and 34; ‘467 Patent at 1:50–52,

2:17–20, 7:14–25, 7:37– 54, 20:2-11, 20:12-17, 20:41-56, Fig. 1b, Fig. 3, Fig. 5; Ex. B at 5, 10-

11, 13-14; Azure Networks, 771 F.3d at 1347 (“There is a heavy presumption that claim terms

carry their accustomed meaning in the relevant community at the relevant time.”).

       Intervenor HTC Corp. did not propose a construction for this claim term during claim

construction in the HTC Corp. case, but the scope of this limitation was directly addressed in the

Court’s Report and Recommendation of HTC Corp.’s Motion for Summary Judgment in the HTC

Corp. case. There, the Court rejected Defendant’s attempt to require that the radio frequency

transceiver transmit and receive signals in accordance with the same protocols used by the infrared

transceiver:




                                                18
Case 2:20-cv-00004-JRG Document 97 Filed 06/10/20 Page 25 of 33 PageID #: 961



               The Court agrees with Salazar. The point of the invention is to
               enable communication with many different types of external
               devices, which between them may implement different IR and/or
               RF communication protocols. Considering the claim language
               in that context, it’s nonsensical to require the RF transceiver
               to communicate using IR communications protocols, or to
               require the IR transceiver to communicate using RF protocols.

Ex. I at 7-8 (emphasis added).

       To the extent Defendants’ proposed constructions reference the ‘467 Patent’s specification,

these references do not support its proposed constructions, are inconsistent with the disclosures in

the specifications, and improperly narrow the scope of the claims. Cordis Corp., 561 F.3d at 1329

(“To disavow or disclaim the full scope of a claim term, the patentee’s statements in the

specification or prosecution history must amount to a “clear and unmistakable” surrender.”); Azure

Networks, 771 F.3d at 1347.

       9.      “a sound and data coupling device adapted to receive sound as data signals”

       Plaintiff asserts that no construction is necessary, and one with ordinary skill in the art

would understand the ordinary and customary meaning of these terms and phrases at the time of

the invention when read in the context of the claims, specification, and prosecution history of the

‘467 Patent.

       To the extent Defendants’ proposed construction references the ‘467 Patent’s specification,

Defendants’ references do not support their proposed constructions, are inconsistent with the

disclosures in the specifications, and improperly attempt to narrow the scope of the claims by

adding limitations that do not exist in the prosecution history or specification of the ‘467 Patent.

Cordis Corp., 561 F.3d at 1329 (“To disavow or disclaim the full scope of a claim term, the

patentee’s statements in the specification or prosecution history must amount to a “clear and

unmistakable” surrender.”). Defendants’ attempt to deviate from the ordinary and customary



                                                19
Case 2:20-cv-00004-JRG Document 97 Filed 06/10/20 Page 26 of 33 PageID #: 962



meaning of these terms and phrases falls short of the presumption laid out by the Federal Circuit.

Azure Networks, 771 F.3d at 1347 (“There is a heavy presumption that claim terms carry their

accustomed meaning in the relevant community at the relevant time.”).             Accordingly, no

construction is necessary and the ordinary and customary meaning of this claim term/phrase should

apply.

         10.    “configured to”

         The Court previously construed this term as “some particularized arrangement of the

memory device for a specific purpose” in its Report and Recommendation on Intervenor HTC

Corp.’s Motion for Summary Judgment. Ex. I at 6-7. While Defendants’ proposed construction

of “a particularized arrangement of the memory device for a specific purpose” appears close to the

Court’s construction in the HTC Corp. case, Plaintiff submits that the Court should adopt its

previous construction. TQP Dev., 2014 WL 2810016, at *6.


         B.     Defendants Have Not Met Their Burden of Proving Claim Terms of the ‘467
                Patent Are Indefinite

         Defendants assert that various claim terms are indefinite, or, if not given the meaning

proposed by Defendants are indefinite.         With the exception of the term “plurality of

reprogrammable protocols,” 8 these claim terms were wholly not disclosed by Defendants and

Intervenors in their P.R. 3-3 Invalidity Contentions, despite having an obligation to disclose them

and the bases for their indefiniteness positions. See Defendants’ and Intervenors’ P.R. 3-3 (c), (d)




8
  Even with respect to this term, Defendants’ Invalidity Contentions reference the broader claim
limitation “said microprocessor creating a plurality of reprogrammable communication protocols,
for transmission to said external devices wherein each communication protocol includes a
command code set ....” without providing any specific reason or argument to support its
indefiniteness position. See Ex. C at (c), (d).


                                                20
Case 2:20-cv-00004-JRG Document 97 Filed 06/10/20 Page 27 of 33 PageID #: 963



(Ex. C); Seven Networks, LLC v. Google LLC, No. 2:17-CV-00442-JRG, 2018 WL 4501952, at

*3 (E.D. Tex. July 11, 2018) (striking the defendants’ indefiniteness defense for failure to comply

with P.R. 3-3(d) despite later compliance with P.R. 4). Further, Defendants’ indefiniteness

positions in their P.R. 4-3 disclosure are conclusory and fail to provide Plaintiff with notice of their

positions. See Dkt. # 91, Ex. C. Even if properly disclosed, Defendants’ indefiniteness positions

are unsupported and unavailing and fail to prove the claims are indefinite by clear and convincing

evidence. BASF Corp., 875 F.3d at 1365. Defendants cite no expert testimony to support their

opinion. VDP Patent, 623 F. Supp. 2d at 423 (stating that extrinsic evidence may be necessary to

invalidate a claim as indefinite). One with ordinary skill in the art at the time of the invention

would be informed of and understand the meaning, scope, and necessary structure of all the claim

terms Defendants assert are indefinite with reasonable certainty in light of the language of the

claims, specification, and prosecution history of the ‘467 Patent. Indeed, this Court previously

addressed and rejected many of the same indefiniteness claims in the HTC Corp. case.

       To the extent Defendants argue that any of these claim terms/phrases require construction

under § 112(f), their argument lacks merit. None of the claim phrases uses the word “means,”

therefore there is a rebuttable presumption that § 112(f) does not apply. Barkan Wireless Access

Techs., L.P. v. Cellco P’ship, No. 2:16-CV-293-JRG-RSP, 2017 WL 2099565, at *16 (E.D. Tex.

May 14, 2017).

       1.      “a plurality of reprogrammable communication protocols”

       Plaintiff submits that this claim term should be construed as having its plain and ordinary

meaning, consistent with the Court’s construction of the broader “microprocessor limitation” in

the HTC Corp. case. See Ex. F at 15-22. Defendants’ conclusory argument that this claim term is

indefinite because “protocols cannot be reprogrammable” should be rejected.               Defendants’



                                                  21
Case 2:20-cv-00004-JRG Document 97 Filed 06/10/20 Page 28 of 33 PageID #: 964



intrinsic evidence does not support its position and Defendants do not support its assertion with

any extrinsic evidence. One with ordinary skill in the art at the time of the invention would be

informed of and understand the meaning, scope, and necessary structure of the claim term “a

plurality of reprogrammable communication protocols” with reasonable certainty in light of the

language of the claims, specification, and prosecution history of the ‘467 Patent. See claims 1 and

34; Ex. B at 1-2; ‘467 Patent at 8:22–30, 8:60– 65, 16:40–45. Defendants provide no expert

testimony to the contrary. VDP Patent, 623 F. Supp. 2d at 423. Accordingly, Defendants have

failed to prove this claim term is indefinite by clear and convincing evidence.

       Similarly, Defendants’ alternative construction of “two or more communication protocols

whose rules and formats can be changed through programming” is inconsistent with the disclosures

in the specifications, and improperly attempts to narrow the scope of the claims by adding

limitations that do not exist in the prosecution history or specification of the ‘467 Patent.

Defendant’s attempt to deviate from the ordinary and customary meaning of these terms and

phrases falls short of the presumption laid out by the Federal Circuit. Azure Networks, 771 F.3d

at 1347 (“There is a heavy presumption that claim terms carry their accustomed meaning in the

relevant community at the relevant time.”).


       2.      “such that the memory space required to store said parameters is smaller than
               the memory space required to store said command code sets”

       Salazar proposes that this claim term be construed to have its plain and ordinary meaning,

consistent with the Court’s construction 9 in the HTC Corp. case. Ex. F at 22-30; Claim 1, 10 and

34; Ex. B at 1-2, 10-12; ‘467 Patent at 8:22-30, 8:60-65, 16:40-45. Defendants contend that this



9
  In the HTC Corp. case, the Court construed this portion of the broader “memory device”
limitation as “such that the memory space required to store said parameters is smaller than the
memory space required to store said command code sets.” Ex. F at 30.
                                                22
Case 2:20-cv-00004-JRG Document 97 Filed 06/10/20 Page 29 of 33 PageID #: 965



claim term is indefinite, without providing any bases or expert opinion to support their

conclusion. 10 VDP Patent, 623 F. Supp. 2d at 423. There is no indication Defendants’ and

Intervenors’ argument is any different from what Intervenor HTC Corp. argued in the HTC Corp.

case. Defendants and Intervenors do not articulate any basis for their argument that this claim

term is indefinite. The only indication as to why Defendants and Intervenors believe this claim

term is indefinite is found in their P.R. 3-3 Invalidity Contentions, where they state that “the

memory device limitations … should be construed under § 112(f) because each term recites

‘function without reciting sufficient structure for performing that function.’” See Ex. D at 34-35.

This issue was already raised by Intervenor HTC Corp. and addressed by the Court in the HTC

Corp. case, where the Court rejected Intervenor’s argument that the term was indefinite under §

112(f) and construed the broader claim term as: “a memory device coupled to said microprocessor

configured to store a plurality of parameter sets retrieved by said microprocessor so as to recreate,

by the microprocessor, a desired command code set, such that the memory space required to store

said parameters is smaller than the memory space required to store said command code sets.”

Additionally, because the claim phrase at issue does not use the word “means,” there is a

presumption that § 112(f) does not apply. Accordingly, the claim term/phrase is sufficiently

definite.

        3.     “a desired command code set”

        Salazar proposes that this claim term be construed to have its plain and ordinary meaning,

consistent with the Court’s construction 11 in the HTC Corp. case. See Ex. F at 22-30; Claim 1, 10



10
   Defendants and Intervenors’ stipulation to the broader limitation containing this limitation is at
odds with their claim here this limitation is indefinite. Dkt. # 91 at 2.
11
   In the HTC Corp. case, the Court construed this portion of the broader “memory device”
limitation as “such that the memory space required to store said parameters is smaller than the
memory space required to store said command code sets.”
                                                 23
Case 2:20-cv-00004-JRG Document 97 Filed 06/10/20 Page 30 of 33 PageID #: 966



and 34; Ex. B at 1-2, 10-12; ‘467 Patent at 8:22-30, 8:60-65, 16:40-45. Defendants contend that

this claim term should be construed as “a different command code set than the command code set

that defines the signals that are employed to communicate with each one of said external devices”

and, if not given that construction, indefinite for lacking antecedent basis. Defendants provide no

expert opinion to support their conclusion. VDP Patent, 623 F. Supp. 2d at 423. Further,

Defendants’ construction is inconsistent with the disclosures in the specifications, and improperly

attempts to narrow the scope of the claims by adding limitations that do not exist in the prosecution

history or specification of the ‘467 Patent. Defendant’s attempt to deviate from the ordinary and

customary meaning of these terms and phrases falls short of the presumption laid out by the Federal

Circuit. Azure Networks, 771 F.3d at 1347 (“There is a heavy presumption that claim terms carry

their accustomed meaning in the relevant community at the relevant time.”).

       Additionally, Defendants’ argument that this claim term is indefinite for lacking antecedent

basis because should be rejected. One with ordinary skill in the art at the time of the invention

would be informed of and understand the meaning, scope, and necessary structure of the claim

term “a plurality of reprogrammable communication protocols” with reasonable certainty in light

of the language of the claims, specification, and prosecution history of the ‘467 Patent.


       4.      “said microprocessor generating a communication protocol in response to
               said user selection”

       Salazar proposes that this claim phrase be construed as having its plain and ordinary

meaning, consistent with the Court’s construction of the term “communication protocol.” See Ex.

F at 42-46; Claims 1, 10, and 34; ‘467 Patent at 7:14-25, 7:37-54; Ex. B at 1, 2, 10. Defendants

contend that this claim term should be construed as “said microprocessor generating a non-

reprogrammable communication protocol” and, if not given that construction, it is indefinite.



                                                 24
Case 2:20-cv-00004-JRG Document 97 Filed 06/10/20 Page 31 of 33 PageID #: 967



Defendants provide no expert opinion to support their conclusion. VDP Patent, 623 F. Supp. 2d

at 423. Defendants’ construction is inconsistent with the disclosures in the specifications, and

improperly attempts to narrow the scope of the claims by adding limitations that do not exist in

the prosecution history or specification of the ‘467 Patent. Defendants’ attempt to deviate from

the ordinary and customary meaning of these terms and phrases falls short of the presumption laid

out by the Federal Circuit. Azure Networks, 771 F.3d at 1347 (“There is a heavy presumption that

claim terms carry their accustomed meaning in the relevant community at the relevant time.”).

        Additionally, Defendants’ argument that this claim term is indefinite should be rejected.

Defendants provide no basis or support for their position. One with ordinary skill in the art at the

time of the invention would be informed of and understand the meaning, scope, and necessary

structure of the claim term “a plurality of reprogrammable communication protocols” with

reasonable certainty in light of the language of the claims, specification, and prosecution history

of the ‘467 Patent.

       5.      “said communication protocols”

       Salazar proposes that this claim phrase be construed as having its plain and ordinary

meaning, consistent with the Court’s construction of the term “communication protocol.” See Ex.

F at 42-46; Claims 1, 10, and 34; ‘467 Patent at 7:14-25, 7:37–54; Ex. B at 1, 2, 10. Defendants’

argument that this claim term is indefinite should be rejected. Defendants provide no basis or

expert opinion to support their position. VDP Patent, 623 F. Supp. 2d at 423. One with ordinary

skill in the art at the time of the invention would be informed of and understand the meaning,

scope, and necessary structure of the claim term “a plurality of reprogrammable communication

protocols” with reasonable certainty in light of the language of the claims, specification, and

prosecution history of the ‘467 Patent.



                                                25
Case 2:20-cv-00004-JRG Document 97 Filed 06/10/20 Page 32 of 33 PageID #: 968



VI.    Conclusion

       For all of the reasons given above, the Court is respectfully requested to construe the

disputed claim terms as discussed herein, as requested by Plaintiff.


       Date: June 10, 2020                           Respectfully submitted,

                                                     /s/Geoff Culbertson
                                                     Kelly Tidwell
                                                     TX Bar No. 20020580
                                                     kbt@texarkanalaw.com
                                                     Geoffrey Culbertson
                                                     TX Bar No. 24045732
                                                     gpc@texarkanalaw.com
                                                     PATTON, TIDWELL & CULBERTSON, LLP
                                                     2800 Texas Boulevard
                                                     Texarkana, Texas 75503
                                                     Telephone: 903-792-7080
                                                     Telecopier: 903-792-8233

                                                     Dariush Keyhani
                                                     District of Columbia Bar No. 1031500
                                                     Frances H. Stephenson
                                                     New York registration No. 5206495
                                                     Keyhani LLC
                                                     1050 30th Street NW
                                                     Washington, DC 20007
                                                     T. 202.748.8950
                                                     F. 202.318.8958
                                                     dkeyhani@keyhanillc.com
                                                     fstephenson@keyhanillc.com

                                                     Attorneys for Plaintiff, Joe Andrew Salazar




                                                26
Case 2:20-cv-00004-JRG Document 97 Filed 06/10/20 Page 33 of 33 PageID #: 969



                              CERTIFICATE OF SERVICE

       The undersigned hereby certifies that all counsel of record who are deemed to have

consented to electronic service are being served with a copy of this document via the Court's

CM/ECF system per Local Rule CV-5(a)(3) on June 10, 2020.


                                                  /s/Geoffrey Culbertson
                                                  Geoffrey Culbertson




                                             27
